Appeal by relator from an order of the Washington Special Term of the Supreme Court dismissing a wrP of habeas corpus. On March 29, 1928, relator pled guilty to the crime of robbery, second degree, committed' while armed and was sentenced by the Court of General Sessions, New York County, for a term of not less than eight and not more than fifteen years. He served his minimum term and on March 12, 1934, was released on parole after signing an agreement which required that if he were convicted of a felony committed outside New York State he would be compelled to serve the balance of his sentence from the date of his release on parole until the expiration of his maximum sentence. While on parole relator was convicted on November 9, 1934, in the State of Connecticut of the crime of robbery with violence and was sentenced to a term of from twelve to fifteen years. He was declared delinquent by the Board of Parole as of August 18, 1934, and a parole warrant was issued for his apprehension. On November 22, 1944, he was returned to prison as a parole violator and was charged with eight years, three months, twelve days — the time owed from the time of his declared delinquency to the end of his maximum term. His maximum term will not expire until March 4, 1953. On this appeal relator contends that the agreement he signed as a condition of his release is illegal and that he was not properly declared a delinquent. This contention is without merit. (People ex rel. Ingénito v. Warden of Auburn Prison, 267 App. Div. 295, aflid. 293 N. Y. 803; People ex rel. Dote v. Martin, 294 N. Y. 330.) Order unanimously affirmed, without costs. Present — Hill, P. J., Hefliernan, Brewster, Russell and Deyo, JJ.